Case 1:96-cr-00912-ERK Document 553 Filed 07/20/21 Page 1 of 6 PageID #: 4518




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                       NOT FOR PUBLICATION

United States of America                          MEMORANDUM & ORDER

                                                          96-cr-912 (ERK)

              – against –

Audley Facey



KORMAN, J.:

      Audley Facey was convicted in 1997 of committing, attempting to commit, or

conspiring to commit seven counts of Hobbs Act robbery. He was also convicted of

four counts under 18 U.S.C. § 924(c). Facey committed these crimes between the

ages of 18 and 20. I sentenced Facey to 188 months’ imprisonment on the seven

Hobbs Act counts, which was the bottom of the then-mandatory Guidelines range. I

was compelled to sentence Facey to 65 years’ imprisonment on the § 924(c) counts—

five years for the first offense, and twenty-year mandatory consecutive sentences on

the remaining three counts. In total, I sentenced Facey to nearly 81 years in prison,

the functional equivalent of a life sentence. I lamented that it was a “staggering

sentence, even given the nature of these crimes,” and I have repeated that concern

ever since. ECF No. 548-1 at 44; see id. at 78, 89; ECF No. 507 at 11.

      Facey     now    moves   for   compassionate    release   under    18   U.S.C.

§ 3582(c)(1)(A)(i), which provides that:
                                             1
Case 1:96-cr-00912-ERK Document 553 Filed 07/20/21 Page 2 of 6 PageID #: 4519




      the court, upon motion of the Director of the Bureau of Prisons, or upon
      motion of the defendant after the defendant has fully exhausted all
      administrative rights to appeal a failure of the Bureau of Prisons to bring a
      motion on the defendant’s behalf or the lapse of 30 days from the receipt of
      such a request by the warden of the defendant’s facility, whichever is earlier,
      may reduce the term of imprisonment (and may impose a term of probation
      or supervised release with or without conditions that does not exceed the
      unserved portion of the original term of imprisonment), after considering the
      factors set forth in section 3553(a) to the extent that they are applicable, if it
      finds that—extraordinary and compelling reasons warrant such a reduction[.]

The Second Circuit has held that, when reviewing a compassionate release motion

brought by a prisoner, district courts are free “to consider the full slate of

extraordinary and compelling reasons that an imprisoned person might bring before

them” and are not bound by Sentencing Guideline § 1B1.13 or its application notes.

United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020). A district court’s

discretion in this context is “broad,” except that rehabilitation alone is not sufficient

to reduce a sentence. Id. at 237–38. A defendant’s “age at the time of his crime and

the sentencing court’s statements about the injustice of his lengthy sentence” may

“weigh in favor of a sentence reduction.” Id. at 238.

      After I sentenced Facey, Congress “clarified” in the First Step Act that it never

intended for defendants to be subjected to twenty-year sentences under § 924(c) in

a first prosecution under that law. See Pub. L. No. 115-391, § 403, 132 Stat. 5194,

5221–22 (2018). Thus, as the U.S. Attorney concedes, if Facey were sentenced

today he would be subject to a total of 20 years’ imprisonment on the four § 924(c)

counts, rather than the 65 years he faced in 1998. ECF No. 551 at 7 n.4. And after

                                           2
Case 1:96-cr-00912-ERK Document 553 Filed 07/20/21 Page 3 of 6 PageID #: 4520




he was sentenced, the Supreme Court held that a court is free to sentence a defendant

to one day on the non-924(c) counts. Dean v. United States, 137 S. Ct. 1170, 1177

(2017).

      Courts have held that the disparity between the sentence a defendant received

and the sentence he would face today can constitute an extraordinary and compelling

reason to grant a sentence reduction. See, e.g., United States v. Maumau, 993 F.3d

821, 837 (10th Cir. 2021); United States v. McCoy, 981 F.3d 271, 285–86 (4th Cir.

2020); United States v. Reid, 2021 WL 837321, at *5–6 (E.D.N.Y. Mar. 5, 2021);

United States v. Ellerby, 95-cr-77 (CBA), ECF No. 172 at 5–7 (E.D.N.Y. Apr. 29,

2020); United States v. Haynes, 456 F. Supp. 3d 496, 514–16 (E.D.N.Y. 2020). I

have agreed, including in a case involving Facey’s co-defendant. See United States

v. Davis, 2020 WL 6746823, at *2 (E.D.N.Y. Nov. 17, 2020); see also United States

v. Anglin, 98-cr-1124 (ERK) (E.D.N.Y. Nov. 18, 2020); United States v. DiGirolamo,

2020 U.S. Dist. Lexis 196737, at *1 (E.D.N.Y. Oct. 22, 2020). Indeed, in Brooker,

the Second Circuit favorably cited a district court opinion that granted a sentence

reduction on the ground that the sentence was “overly long” due to the § 924(c)

convictions. Brooker, 976 F.3d at 238 (citing United States v. Maumau, 2020 WL

806121, at *6–7 (D. Utah Feb. 18, 2020)).

      The “drastic disparity” between Facey’s sentence and the sentence he would

receive today is one extraordinary and compelling reason to grant early release.


                                         3
Case 1:96-cr-00912-ERK Document 553 Filed 07/20/21 Page 4 of 6 PageID #: 4521




Ellerby, 95-cr-77, ECF No. 172 at 6. Facey has also demonstrated significant

rehabilitation, as demonstrated by a remarkable letter from a Bureau of Prisons

correctional counselor praising Facey for his “model behavior” and his work as an

“inmate companion” who assists other prisoners’ with mental health problems. ECF

No. 548-1 at 196. Although his disciplinary record is hardly unblemished, Facey

has completed a significant number of courses and has not had a serious disciplinary

infraction in many years. Id. at 125, 140–99. I find that these considerations, taken

together, are extraordinary and compelling reasons that warrant a sentence reduction.

      Before reducing a defendant’s sentence, I must also consider the factors set

forth in 18 U.S.C. § 3553(a). United States v. Roney, 833 F. App’x 850, 852 (2d Cir.

2020) (internal citation omitted). “These factors include, inter alia, the nature and

circumstances of the offense; the history and characteristics of the defendant; the

need for the sentence to reflect the seriousness of the offense, promote respect for

the law, provide just punishment, afford adequate deterrence, and protect the public

from future crimes by the defendant; and the need to avoid unwarranted sentencing

disparities.” Id.

      The § 3553 factors strongly support a reduced sentence. I have consistently

decried Facey’s sentence, and the Second Circuit has agreed that it is “harsh.”

United States v. Facey, 201 F.3d 433, 1999 WL 1070012, at *2 (2d Cir. 1999) (table).

Facey’s 81-year sentence is substantially longer than any rational punishment for his


                                         4
Case 1:96-cr-00912-ERK Document 553 Filed 07/20/21 Page 5 of 6 PageID #: 4522




crimes. His co-defendants—including those more culpable than Facey—all received

far lower sentences. The government has implicitly acknowledged that an 81-year

sentence was not necessary, because it apparently offered Facey a plea that would

have capped his sentencing exposure at 20 years. ECF No. 548 at 3; see also ECF

No. 548-1 at 45–46; Haynes, 456 F. Supp. 3d at 517–18.

         Under these circumstances, I conclude that a sentence of time served is

appropriate. The sentence Facey has served—more than 28 years when taking into

account credit for good time—is hardly lenient. See ECF No. 552. It is longer than

the sentence I would likely impose if I were sentencing a young man in Facey’s

shoes today. See Dean, 137 S. Ct. at 1177. Facey has already served longer than the

average sentence for a far more serious crime like murder.1 And Congress itself, by

clarifying § 924(c), “has now decided that [Facey] has served more than the

appropriate sentence for his crimes.” Haynes, 456 F. Supp. 3d at 517. The Bureau

of Prisons is therefore ordered to release Facey from custody within 72 hours of this

order.




1
         See U.S. SENTENCING COMM’N, 2020 Annual Report & Sourcebook of
         Federal Sentencing Statistics 64 tbl.15,
         https://www.ussc.gov/sites/default/files/pdf/research-and-
         publications/annual-reports-and-sourcebooks/2020/2020-Annual-Report-
         and-Sourcebook.pdf.


                                         5
Case 1:96-cr-00912-ERK Document 553 Filed 07/20/21 Page 6 of 6 PageID #: 4523




      “Whatever speculative risks of recidivism exist here are no greater than for

any defendant who has served the time the legislature has decreed for the crimes

committed.” Haynes, 456 F. Supp. 3d at 517. Still, in consideration of the violent

nature of the crimes Facey committed and to facilitate his transition from prison, I

will extend the period of supervised release from three years to five. See Brooker,

976 F.3d at 237 (permitting a district court to “end the term of imprisonment but

impose a significant term of probation or supervised release in its place”) (internal

citation omitted). Unless he has been fully vaccinated for Covid-19, Facey is ordered

to quarantine at home for fourteen days.

                                                    SO ORDERED.

                                                    Edward R. Korman
Brooklyn, New York                                  Edward R. Korman
July 20, 2021                                       United States District Judge




                                           6
